t c summary opinion united_states tax_court issa k shokeh petitioner v commissioner of internal revenue respondent docket no 29666-08s filed date issa k shokeh pro_se jon d feldhammer for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner failed to include dollar_figure of a state_income_tax refund in his gross_income may deduct dollar_figure in expenses reported on his amended schedule c profit or loss from business sole_proprietorship and is liable for the accuracy-related_penalty background i preliminaries some facts were stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition he filed a form_1040 u s individual_income_tax_return return he later filed an amended return amended return in date ii petitioner’s employment a full-time occupation petitioner has a college degree in engineering and he worked in and around san jose california as an engineer during he was a full-time_employee during that year and his employer paid him a salary of dollar_figure b claimed second occupation petitioner claims for that he also was a self-employed consultant he claims that his consulting business for consisted primarily of keeping track of the payroll current orders and sales_tax information for two clients toolbar inc toolbar and service island inc service island he claims that he operated his consulting business out of his home in milpitas california and that his consulting business required that he travel twice a month to his clients’ location in escondido california escondido california is a city in san diego county and the business addresses of toolbar and service island were practically next to each other the distance from petitioner’s home to those business addresses is miles iii toolbar and service island a toolbar petitioner and two other individuals formed toolbar in and petitioner had a significant and apparently controlling ownership_interest in toolbar during toolbar operated as precision tune auto care 2we herein use the words business and clients to refer respectively to petitioner’s claimed consulting business and to petitioner’s relationship with toolbar and service island we use those words for convenience and neither find nor mean to suggest that petitioner actually had a consulting business or that either referenced entity was actually petitioner’s client b service island petitioner had no ownership_interest in service island during he acquired a one-third ownership_interest in the record does not reveal the nature of service island’s business or whether that business was operating during iv petitioner’s return a overview petitioner reported on his return that his gross_income included his dollar_figure salary dollar_figure of a dollar_figure state_income_tax refund a dollar_figure capital_loss and a dollar_figure loss from a sole_proprietorship his amended return reported dollar_figure of interest_income that was not reported on the return and it reported that the sole proprietorship’s loss was actually dollar_figure b petitioner’s schedule c overview petitioner’s return included a schedule c that reported that petitioner owned a sole_proprietorship with dollar_figure of expenses and no gross_income the schedule c listed that service and repair and maintenance of automobiles was the business of the sole_proprietorship and that toolbar inc was the sole proprietorship’s name the schedule c listed the sole proprietorship’s business address as a post office box in san jose that petitioner reported on his return was his personal address the schedule c broke down the dollar_figure of expenses as follows expenses amount car and truck expense depreciation other interest legal and professional services office expense repairs and maintenance supplies travel meals and entertainment utilities business use of home total dollar_figure big_number big_number big_number big_number big_number big_number petitioner’s amended return included an amended schedule c the amended schedule c reported the same list of expenses reported on the original schedule c but stated that the amounts of expenses for car and truck and business use of home were dollar_figure and dollar_figure respectively the amended schedule c listed business services and repair and maintenance of automobiles as the businesses of the sole_proprietorship and issa k shokeh as the sole proprietorship’s name the amended return listed the sole proprietorship’s business address as the same post office box listed on the return car and truck expenses petitioner claimed the car and truck expenses for travel from his home to san diego county petitioner’s brother moved to san diego county in and during that year petitioner regularly traveled to san diego county taking either his children or another person with him petitioner knew that miles was the distance between his home and the escondido business addresses but he consciously used miles to calculate the car and truck expenses he reported on both his return and on his amended_return petitioner initially claimed that he drove back and forth between those location sec_3 times each month during or a total of times and one exhibit in this case is a rudimentary mileage log that petitioner prepared to support that claim petitioner now claims inconsistently with his mileage log that he went back and forth to san diego county only twice a month or a total of times petitioner’s amended return states that his business mileage was big_number ie trips at big_number miles round trip and that his resulting deduction on the basis of a standard mileage rate of cents per mile was dollar_figure business use of home petitioner claimed his business use of home expenses for some of his home expenses for most of petitioner lived in his home with his mother his two children his niece and his nephew the home is big_number square feet and one room in the house is square feet petitioner calculated his business use of home deductions on the basis of those numbers petitioner reported on his tax_return that his expenses for business use of home totaled dollar_figure and he reported on his amended return that those expenses totaled dollar_figure the difference between these amounts is attributable to petitioner’s claim in the amended return that his deductible mortgage interest was dollar_figure higher than initially reported travel_expenses for months beginning on date petitioner and toolbar rented an apartment in san diego at a monthly rent of dollar_figure petitioner included that rent in the dollar_figure he deducted as travel_expenses other expenses the record contains no evidence as to the other expenses that petitioner reported on schedule c those other expenses are other interest repairs and maintenance utilities legal and professional services supplies depreciation office expense and meals and entertainment i burden_of_proof on tax_liability discussion the commissioner’s deficiency determination is presumed correct and taxpayers generally bear the burden of proving otherwise in order to prevail see rule a 290_us_111 in addition an individual taxpayer generally bears the burden of clearly showing the right to any deduction that he or she claims see 319_us_590 if an individual taxpayer meets certain requirements the burden_of_proof may shift to the commissioner as to factual issues relevant to ascertaining the taxpayer’s income_tax_liability see sec_7491 petitioner does not argue nor do we find that he meets the requirements under sec_7491 for a shifting of the burden_of_proof we conclude that petitioner has the burden_of_proof ii state_income_tax refund petitioner does not dispute that he received a dollar_figure state_income_tax refund he argues that dollar_figure of the refund is not taxable to him because he never received a tax_benefit from the dollar_figure petitioner relies upon a worksheet which shows his calculation that only dollar_figure of the dollar_figure is taxable to him the worksheet however shows a clear error in petitioner’s calculation when we correct this error we find that the full dollar_figure is taxable to petitioner we sustain respondent’s determination of the same iii schedule c expenses respondent determined that petitioner did not operate a consulting business during the subject year we agree while sec_162 generally lets a taxpayer deduct the ordinary and necessary expenses of a consulting business that he operated during we are unable to find in the limited record before us that petitioner had a consulting business during petitioner essentially relies upon his testimony and two exhibits to support his claim that he had a consulting business during the first exhibit purports to be a contract between petitioner and toolbar stating that petitioner will provide certain services to toolbar for an undisclosed term in exchange for a fee not to exceed dollar_figure per year the second exhibit purports to be a consulting agreement between petitioner and service island stating that petitioner will provide certain services to service island for a 5-year term beginning date in exchange for dollar_figure per year we are unpersuaded by petitioner’s testimony and by the referenced exhibits his testimony was limited and vague the exhibits are unreliable the exhibits while claimed to be bona_fide agreements between petitioner and his related and apparently controlled entities are not indicative of agreements that would be entered into by persons acting at arm’s length in fact neither agreement sets forth a provision under which petitioner’s compensation would be ascertained on the basis of the quantity or quality of the services that he actually performed for the entities the agreements simply state that petitioner will receive set payments for the entire year payments in the total which cannot exceed an average of approximately dollar_figure a week moreover neither agreement appears to be signed by an officer_or_employee of toolbar or service island we also note that petitioner did not receive any payments under the agreements during and that even if he did receive the maximum amount payable under the agreements he would have realized a substantial loss from his claimed consulting business nor do the other facts support a conclusion that petitioner actually had a consulting business during first petitioner reported no schedule c income for and he admitted during his testimony that he did not intend to receive any income from the agreements during we also do not find that petitioner even billed the entities for any consulting services that he performed during let alone that he performed any such services in the first place second we find in the record no reliable documentation that ordinarily would be kept by a bona_fide business such documentation at a minimum would include documentation of the time that petitioner spent consulting pursuant to the agreements and accurate documentation of at least some business_expenses third petitioner worked full time as an engineer and he traveled to san diego county the home of his brother many times with his children petitioner has not explained why he would have to travel to san diego county so often on business or if he did why he would have to bring his children with him fourth petitioner reported the schedule c expenses on his return as if those expenses were incurred in toolbar’s business rather than in a business of his fifth petitioner’s claimed consulting business had no established physical location or any clients other than the two related entities we sustain respondent’s determination that petitioner is not entitled to deduct any of his claimed schedule c expenses for iv accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir an accuracy-related_penalty shall not be imposed on any portion of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith with respect thereto see sec_6664 respondent bears the burden of production with respect to the applicability of the accuracy-related_penalty see sec_7491 that burden requires that respondent produce sufficient evidence that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 once respondent meets this burden the burden_of_proof falls upon petitioner see id pincite petitioner may carry his burden by proving he was not negligent and did not act carelessly recklessly or in intentional disregard of rules or regulations see sec_6662 alternatively petitioner may establish that his underpayment was attributable to reasonable_cause and his acting in good_faith see sec_6664 respondent has met his burden of production in that the record establishes that petitioner understated his gross_income through in part his claim to undocumented and sometimes intentionally inflated schedule c expenses for a fictitious business petitioner argues that he should not be liable for the accuracy-related_penalty because he relied upon the advice of his accountant we are unpersuaded although reliance on the advice of a professional as to the tax treatment of an item may sometimes be enough to escape the imposition of a sec_6662 accuracy-related_penalty see 469_us_241 sec_1_6664-4 income_tax regs individual taxpayers relying upon this exception must prove by a preponderance of evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir on the basis of the record at hand we are unable to conclude that any of these requirements has been met we sustain respondent’s determination as to the accuracy-related_penalty v conclusion we have considered all arguments made by the parties and to the extent not discussed above conclude they are without merit to reflect the foregoing decision will be entered under rule
